DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 34, 43 and 52 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically,  wherein the synchronizing comprises: identifying at the user equipment a first sub-sample shift of the synchronization signal, the first sub-sample shift being from an offset of the synchronization signal to zero offset of the synchronization signal, the first sub-sample shift caused by addition of a propagation delay in sub-samples between the user equipment and the base station to a clock offset in sub- samples between a clock at the user equipment and a clock at the base station; sending by the user equipment another synchronization signal towards the base station; receiving, from the base station and responsive to the other synchronization signal, an indication of a second sub-sample shift, the second sub-sample shift caused by a difference between the propagation delay in sub-samples and the clock offset in sub- samples; calculating by the user equipment a sub-sample clock delay based on the addition and the difference; synchronizing the clock at the user equipment with the clock at the base station by applying by the user equipment the sub-sample clock delay to the clock at the user equipment. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0170440 (published 16 Jun. 2016) [hereinafter Aweya] teaches receiving at a user equipment a synchronization signal from a base station; (Fig. 9 shows a user equipment (PTP slave; 3) may receive a sync signal from a base station (PTP master; 1); see paragraph 71) and
 synchronizing clocks between the user equipment and the base station using a combination of sample and sub-sample timing determined based at least in part on the synchronization signal. (i.e. fig. 9 the clocks between the user equipment (PTP slave; 3)  and base station (PTP master; 1) may synchronize clocks based upon PTP sampling in addition to determination of an offset based upon a local oscillator; see paragraphs 72 – 76, 78 - 86)
	However, Aweya does not teach wherein the synchronizing comprises: identifying at the user equipment a first sub-sample shift of the synchronization signal, the first sub-sample shift being from an offset of the synchronization signal to zero offset of the synchronization signal, the first sub-sample shift caused by addition of a propagation delay in sub-samples between the user equipment and the base station to a clock offset in sub- samples between a clock at the user equipment and a clock at the base station; sending by the user equipment another synchronization signal towards the base station; receiving, from the base station and responsive to the other synchronization signal, an indication of a second sub-sample shift, the second sub-sample shift caused by a difference between the propagation delay in sub-samples and the clock offset in sub-samples; calculating by the user equipment a sub-sample clock delay based on the addition and the difference; synchronizing the clock at the user equipment with the clock at the base station by applying by the user equipment the sub-sample clock delay to the clock at the user equipment. 
Additionally, all of the further limitations in 36 – 42 and 45 - 51 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 11, 2022Primary Examiner, Art Unit 2471